Citation Nr: 0202688	
Decision Date: 03/22/02    Archive Date: 04/04/02	

DOCKET NO.  00-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $6,366.27, to include the question 
of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1977 until 
June 1995 when he took an early retirement.  

This matter arises from a denial decision rendered in June 
2000 by the VA Committee on Waivers and Compromises (COWC) at 
the Muskogee, Oklahoma, Regional Office (RO).  Therein, it 
was held that collection of the indebtedness at issue would 
not violate the principles of equity and good conscience.  
The veteran disagreed and, following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a video 
conference hearing before a member of the Board.  Such 
hearing was conducted on August 21, 2001, by the undersigned; 
a transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  By rating decision dated in July 1999, the veteran was 
awarded a total disability rating based upon individual 
unemployability retroactively effective August 31, 1998; his 
dependents also were awarded basic eligibility to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 
(West 1991).  

2.  The veteran's disability compensation was increased to 
the maximum rate payable for a veteran not entitled to 
special monthly compensation retroactive to September 1, 
1998; this award included a dependency allowance for his wife 
and four children.  

3.  As the result of applications for educational assistance 
pursuant to 38 U.S.C.A. Chapter 35 filed by the veteran's two 
oldest children, Dependents' Educational Assistance was 
awarded to those children retroactively effective August 31, 
1998, and August 23, 1999, respectively.  

4.  Because the veteran had received a dependency allowance 
for his two oldest children during a period when the latter 
were also receiving educational assistance pursuant to 
38 U.S.C.A. Chapter 35, a duplication of benefits occurred.  
As a result, the RO retroactively terminated the dependency 
allowance payable for these children effective September 1, 
1998; the overpayment at issue ensued.  

5.  The veteran had been informed that he was not entitled to 
a dependency allowance for any dependents that were receiving 
educational assistance pursuant to 38 U.S.C.A. Chapter 35 
when he was first notified of his entitlement to a total 
disability rating based upon individual unemployability.  
Conversely, VA was aware that the veteran's children had 
applied for Dependents' Educational Assistance but continued 
to pay the veteran a dependency allowance for those children 
while their applications were being processed.  As such, both 
the veteran and VA were at fault in the creation of the 
overpayment at issue.  

6.  The veteran's net monthly income of $2,221 exceeds his 
total monthly expenses by less than $50.  The average monthly 
expenses submitted by the veteran do not include such things 
as the cost of clothing and incidentals.  In addition, the 
veteran has no liquid assets.  

7.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.  



CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $6,366.27 was properly created.  38 U.S.C.A. 
§§ 3562, 5107, 5112(b)(9) (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.500(b), 21.3023 (2001).  

2.  Waiver of recovery of the overpayment of VA disability 
compensation benefits in the amount of $6,366.27 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, he was afforded a video conference hearing before 
the undersigned.  The Board also finds that all relevant 
facts have been properly developed and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

As part of his claim, the appellant has questioned the 
validity of the indebtedness at issue.  He contends that VA 
was aware that his eldest children planned to apply for 
educational assistance pursuant to 38 U.S.C.A. Chapter 35, 
but nevertheless continued to pay the veteran a dependency 
allowance for them.  The record indicates that when the 
veteran was first granted a total disability rating based 
upon individual unemployability, he was also furnished VA 
Pamphlet 22-73-3, Summary of Education Benefits, as well as 
the application form required for a claim for such benefits.  
This information informed the veteran that he was not 
entitled to a dependency allowance while any of his 
dependents received Chapter 35 educational assistance.  Thus, 
the veteran was on notice that once educational assistance 
was granted to any of his dependents, he would no longer be 
entitled to the corresponding dependency allowance.  Payment 
of both benefits constitutes a duplication of benefits that 
is prohibited.  See 38 C.F.R. § 21.3023.  Although VA was 
remiss in delaying the withholding of the veteran's 
dependency allowance for his two eldest children while they 
were applying for Chapter 35 education assistance, he 
nonetheless knew that he was receiving a benefit to which he, 
in all likelihood, would not be entitled.  As such, the 
erroneous payment of a dependency allowance to the appellant 
that led to the overpayment at issue was not done so solely 
as a result of VA administrative error, but instead was done 
so with the veteran's knowledge.  Accordingly, the effective 
date of the termination of the dependency allowance for the 
veteran's two eldest children was the date that they first 
were paid educational assistance pursuant to 38 U.S.C.A. 
Chapter 35.  See 38 U.S.C.A. § 5112(b)(9).  Therefore, the 
overpayment at issue was properly created, and that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Additionally, the Board notes that the RO considered the 
facts in this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.965(b).  

Given the foregoing, the question for Board consideration is 
whether it would be against equity and good conscience for VA 
to require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of an indebtedness under 
laws administered by the Secretary of Veterans Affairs when 
it is determined that such recovery would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the debtor's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

As previously indicated, the indebtedness at issue resulted 
from the veteran's receipt of a dependency allowance for his 
two eldest children while they were receiving educational 
assistance pursuant to 38 U.S.C.A. Chapter 35.  However, it 
is significant to note that the educational assistance 
awarded to the veteran's two children was done so 
retroactively, and that this is what led to the overpayment 
at issue.  Because the veteran had been informed that his 
dependency allowance for his two children could not be paid 
concurrently with their educational assistance, to this 
extent, he was at fault in the creation of the overpayment at 
issue.  However, VA also must take responsibility for the 
creation of the instant indebtedness; VA knew that the 
veteran was receiving a dependency allowance for his two 
eldest children during the time period that they were 
applying for educational assistance in their own right.  
Given this, the Board must conclude that the veteran and VA 
were equally at fault in the creation of the instant 
indebtedness.  

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, as well as testimony at a personal 
hearing before the undersigned, in support.  In the 
aggregate, the information submitted by the veteran indicates 
that his only monthly income is from his VA disability 
compensation benefits, and that, as of June 2000, this 
totaled $2,221.  His monthly expenses, meanwhile, totaled 
$2,172.  Although $528 of his monthly expenses was allocated 
for payments on installment contracts and other private 
debts, the Board notes that these expenses were incurred 
primarily to assist in his children's college education.  
Additionally, it is noteworthy that the veteran did not 
allocate any amounts for such things as his clothing, and 
other incidentals.  The veteran also indicated that he had no 
assets other than a 1987 Toyota van.  Finally, the Board 
notes that because of his various service-connected 
disabilities, it is unlikely that the veteran's income will 
increase appreciably in the foreseeable future.  Under the 
circumstances, the Board must conclude that recoupment of the 
indebtedness at issue might well deprive the veteran of 
life's basic necessities.  It follows, then, that collection 
of the indebtedness would subject the veteran to undue 
economic hardship, given that his monthly income and expenses 
are in relative equipoise, and because the monthly expenses 
reported appear to be reasonable.  

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  The appellant's inability to 
repay the indebtedness, coupled with the likelihood that 
collection of the indebtedness from the veteran's VA 
disability compensation benefits would defeat the purpose for 
which those benefits were intended, overrides other equitable 
considerations.  As such, there is no reason to address such 
questions as whether the veteran was unjustly enriched, or 
whether he relinquished a valuable right or incurred any 
additional legal obligation by relying upon the VA disability 
compensation program.  


ORDER

Waiver of recovery of the VA disability compensation 
overpayment in the amount of $6,366.27 is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

